Judgment as to defendant Nye reversed on the facts and a new trial granted, with costs to said appellant to abide the event; judgment as to Aekerly against Biddlecome reversed on the facts and a new trial granted, with costs to said appellant to abide the event, unless the plaintiff Aekerly shall, within ten days, stipulate to reduce the verdict to the sum of $6,000 as of the date of the rendition thereof, in which event the judgment is modified accordingly, *853and as so modified is affirmed, without costs of this appeal to either party; judgment as to Appleton against Biddlecome affirmed, with costs. Memorandum: The finding that defendant Nye was guilty of negligence is against the weight of the evidence, and the damages awarded plaintiff Ackerly excessive. All concur. (The judgment awarded plaintiffs damages in an automobile negligence action.) Present — Sears, P. J., Edgcomb, Thompson, Crosby and Lewis, JJ.